t c no united_states tax_court ridge l harlan and marjory c harlan petitioners v commissioner of internal revenue respondent theodore s ockels and rosemarie g ockels petitioners v commissioner of internal revenue respondent docket nos filed date ps are partners in partnerships the lst-tier partnerships some of the lst-tier partnerships are partners in other partnerships the 2d-tier partnerships r maintains that the 6-year period of limitations under sec_6501 e a i r c applies to notices of deficiency sent in with respect to ps’ tax_year in determining the applicability of sec_6501 a i r c r includes in ps’ gross_income stated in the return ps’ distributive shares of the gross incomes of the lst-tier partnerships but does not take account of the l1st-tier partnerships’ distributive shares of the gross incomes of the 2d-tier partnerships ps contend to the contrary held in determining the amount of gross_income stated in the return the denominator in the 25-percent test of sec_6501 a i r c for petitioners the 2d-tier partnerships’ information returns are treated as - - adjuncts to and parts of the 1lst-tier partnerships’ information returns which in turn are treated as adjuncts to and parts of petitioner’s tax returns craig a etter timothy j jessell and michael i sanders for petitioners carol be schultze for respondent opinion chabot judge this matter is before us for determination as to whether in applying the 6-year period of limitations sec_6501 e a when a petitioner’s tax_return reflects income from a partnership hereinafter sometimes referred to as the l1st- tier partnership that is itself a partner in another partnership hereinafter sometimes referred to as the 2d-tier partnership the statutory phrase gross_income stated in the return the denominator in the 25-percent test requires a tracing of the flow of gross_income from not only the l1st-tier partnership’s information_return but also from the 2d-tier partnership’s information_return in order to determine petitioners’ appropriate ‘unless otherwise indicated all subtitle chapter subchapter and section references are to subtitles chapters subchapters and sections of the internal_revenue_code of as in effect for except that references to sec_6501 are to sec_6501 of the internal_revenue_code_of_1986 as in effect for notices of deficiency mailed in distributive_share of partnership gross_income from the l1st-tier partnership’s tax_return ’ respondent determined deficiencies in individual income_tax and additions to tax under sec_6653 negligence etc and substantial_understatement against petitioners ridge l harlan hereinafter sometimes referred to as ridge and marjory c harlan hereinafter sometimes referred to as marjory ridge and marjory are hereinafter sometimes referred to collectively as the harlans and petitioners theodore s ockels hereinafter sometimes referred to as theodore and rosemarie g ockels theodore and rosemarie g ockels are hereinafter sometimes referred to collectively as the ockels for as follows 7on brief petitioners state that this is a jurisdictional issue however the instant cases are deficiency cases thus the statute_of_limitations is an affirmative defense and not a jurisdictional issue see sec_7459 rule 220_f3d_1255 lith cir affg tcmemo_1998_347 in deficiency cases assertion of the bar of the statute_of_limitations is an affirmative defense not a jurisdictional question 98_tc_607 same compare 516_us_235 in refund cases in the tax_court the statute_of_limitations is a jurisdictional question unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure additions to tax petitioners deficiency sec_6653 a sec_6653 a sec_6661 the harlans dollar_figure dollar_figure dollar_figure the ockels big_number big_number big_number percent of interest due on dollar_figure percent of interest due on dollar_figure the instant cases have been severed from docket nos and for briefing and opinion on the 2d-tier partnership issue the 2d-tier partnership issue has been submitted fully stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference background when the respective petitions in the instant cases were filed the harlans resided in hillsborough california and the ockels resided in lafayette california scases of the following petitioners had originally been consolidated alan b steiner and barbara w steiner docket no estate of james beaton deceased shirley beaton executrix and shirley beaton docket no james f ottinger and bonnie j ottinger docket no theodore s ockels and rosemarie g ockels docket no ridge l harlan and marjory c harlan docket no and estate of william h abildgaard deceased william abildgaard jr executor and marlene abildgaard docket no see steiner v commissioner tcmemo_1995_122 the beaton docket no and steiner docket no cases were severed from the group and were disposed of on another issue see beaton v commissioner tcmemo_1997_140 a the harlans the harlans filed their joint tax_return on or about date on date respondent issued a notice_of_deficiency to the harlans for the 3-year period of limitations for assessment of tax under sec_6501 with respect to the harlans for expired before the notice_of_deficiency was mailed the harlans did not execute any extensions of the period of limitations on assessment with respect to the harlans’ tax_return has attached to the form_1040 the following schedules a b c d e and sk forms numbered statements and a treasury_department form td f the harlans’ tax_return shows an ordinary_loss of dollar_figure from several partnerships identified by name address and employer_identification_number the record includes partnership information returns or parts of those returns from each of the identified partnerships as well as stipulations as to the harlans’ shares of the partnerships’ gross incomes determined without regard to the 2d-tier partnership gross incomes during ridge was a partner in three single-tier partnerships and marjorie was a partner in one single-tier partnership -- - during ridge was a partner in two multiple tier_partnerships pacific real_estate investors partnership hereinafter sometimes referred to as pacific and carlyle real_estate limited partnership-vi hereinafter sometimes referred to as carlyle pacific was a partner in at least one other partnership pacific’s information_return shows an ordinary_loss of dollar_figure from another partnership identified by name and employer_identification_number the record does not include information as to the amount of the gross_income stated on thi sec_2d-tier partnership’s information_return carlyle was a partner in several other partnerships carlyle’s information_return shows ordinary_income of dollar_figure from four other partnerships each identified by name and employer_identification_number the record does not include information as to the amounts of carlyle’s shares of the gross incomes stated on these 2d-tier partnerships’ information returns on one of the schedules attached to their tax_return the harlans show their gross_income as dollar_figure this schedule is for purposes of form_1116 part i line d v and is an element of the formula used in the computation of their foreign_tax_credit nevertheless the parties have stipulated that the gross_income for purposes of sec_6501 that is reflected on the harlan’s form_1040 and on the first-tier partnership returns of the partnerships in which ridge or marjory harlan owned a direct interest ie excluding the flow of gross_income from the 2d-tier partnerships is dollar_figure b the ockels the ockels filed their joint tax_return on date on date respondent issued a notice_of_deficiency to the ockels for the 3-year period of limitations for assessment of tax under sec_6501 with respect to the ockels for expired before the notice_of_deficiency was mailed the ockels did not execute any extensions of the period of limitations on assessment with respect to the ockels’ tax_return has attached to the form_1040 the following schedules a b c d e and sk forms and numerous schedules attachments and other documents the ockels’ tax_return shows net_income of dollar_figure from several partnerships and one independent oil producer identified by name and employer_identification_number the record includes partnership information returns or parts of those returns from each of the identified partnerships and a windfall profit tax information_return form from the oil producer as well as stipulations as to theodore’s shares of the --- - partnerships’ gross incomes and the oil producer’s gross_sales price determined without regard to the 2d-tier partnerships’ gross incomes during theodore was a partner in nine single-tier partnerships during theodore was a partner in one multiple tier partnership mission resources development drilling program - belridge ii hereinafter sometimes referred to as mission resources mission resources was a partner in at least one other partnership mission resources’ information_return shows ordinary_income of dollar_figure from another partnership identified by name but not otherwise the record does not include information as to the amount of the gross_income stated on thi sec_2d-tier partnership’s information_return the ockels do not claim a foreign_tax_credit on their tax_return and so do not have any equivalent of the harlans’ above-noted schedule the parties have stipulated that the gross_income for purposes of sec_6501 that is reflected on the ockels’ form_1040 and on the first-tier partnership return sic of the partnerships in which the ockels owned a direct interest ie excluding the flow of gross_income from the 2d-tier partnerships is dollar_figure this total includes theodore’s share of the gross_receipts of the independent oil producer cc the velobind stock at the start of ridge owned big_number shares of junior common_stock in velobind that he had bought in for dollar_figure per share in theodore owned big_number shares of junior common_stock in velobind that he had bought in for dollar_figure per share in steiner v commissioner tcmemo_1995_122 we determined that these shares converted to velobind common_stock in the velobind common_stock traded at dollar_figure per share on date in the respective notices of deficiency respondent determined that the harlans and the ockels ’ received income from the stock conversion discussion it the parties’ contentions summary of court’s conclusion petitioners have properly raised in their petitions the affirmative defense of the statute_of_limitations for see rule the parties have stipulated that the 3-year period of limitations sec_6501 expired for both the harlans and the in the notice_of_deficiency respondent determined that the harlans’ income from the velobind stock conversion was dollar_figure however in respondent’s answer and on brief respondent asserts the correct income amount was dollar_figure in the notice_of_deficiency respondent determined that the ockels’ income from the velobind stock conversion was dollar_figure however in respondent’s answer and on brief respondent asserts the correct income amount was dollar_figure -- - ockels before respondent issued the respective notices of deficiency respondent contends that the instant cases fall within an exception to the 3-year rule--the 6-year statute_of_limitations set forth in sec_6501 e a --because each set of petitioners has omitted from gross_income more than percent of the amount of gross_income stated in the return for that set of petitioners petitioners contend that the income that respondent contends was omitted from their tax returns is less than percent of the amounts of gross_income stated in their respective tax returns because their tax returns are treated as having set forth their shares of the gross incomes set forth on the information returns of their l1st-tier partnerships and the information returns of their lst-tier partnerships should be treated as setting forth their lst-tier partnerships’ respective shares of the gross incomes set forth on the information returns of their 2d-tier partnerships respondent argues that the 2d-tier partnerships’ information returns are to be ignored because the plain language of the code and the regulations require consideration of only ‘the question of whether petitioners omitted any gross income--whether the conversions of the velobind stock produced gross_income and if so then in what amounts----has been set_aside for determination at a later date petitioners’ tax returns and not the partnerships’ information returns the regulations’ concept of setting forth on a tax_return applies only to what is set forth on petitioners’ tax returns and a contrary interpretation would impose an excessive administrative burden on the service and on taxpayers petitioners maintain that sec_702 and the regulations plainly require that whenever it is necessary to determine the amount of a partner’s gross_income that amount is to include the partner’s distributive_share of the partnership’s gross_income as applied to the instant cases in order to determine the amount of petitioners’ gross_income from the l1st-tier partnerships there must first be determined the amount of each l1st-tier partnership’s gross_income sec_702’s rule then applies petitioners contend so that in order to determine the amount of any lst-tier partnership’s gross_income there must first be determined the amount of each 2d-tier partnership’s gross_income petitioners maintain that this rule is consistent with the look- through approaches of other subchapter_k provisions eg in sec_1_704-3 k and income_tax regs and provisions outside subchapter_k such as sec_108 a c and d under sec_6501 e a the denominator of the percent fraction is the amount of gross_income stated in the return but the taxpayer ordinarily does not state the amount of gross_income anywhere on the tax_return ’ as a result we must look through the various forms etc attached to the taxpayer’s basic tax_return form in order to identify the components of gross_income that must be added together in order to determine the total amount of gross_income stated in the taxpayer’s tax_return it has long been accepted that for these purposes the information_return of the taxpayer’s properly identified lst-tier partnership is treated as part of the taxpayer’s tax_return but the lst-tier partnership’s information_return suffers from the same defect in that we must look through the various forms etc attached to the lst-tier partnership’s information_return in order to identify the components of gross_income that must be added together in order to determine the total amount of gross_income stated in the l1st- tier partnership’s information_return every explanation that has been drawn to our attention or that we have discovered as to why we must treat the properly identified lst-tier partnership’s information_return as part of the taxpayer’s tax_return applies with equal force to treating the properly identified 2d-tier partnership’s information_return as part of the 1lst-tier partnership’s information_return accordingly we agree with petitioners’ conclusion ‘as is the case in the harlan’s docket even if the taxpayer does state such an amount and clearly labels it as such that may not be the correct amount for purposes of sec_6501 e a even if it is the correct amount for other purposes il overview in general sec_6501 bars assessment of an income sec_6501 provides in pertinent part as follows sec_6501 limitations on assessment and collection a general_rule ---except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period e substantial omission of items ----except as otherwise provided in subsection c -- income taxes --in the case of any_tax imposed by subtitle a relating to income taxes -- a general_rule ---if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time within years after the return was filed for purposes of this subparagraph-- in the case of a trade_or_business the term gross_income means the total of the amounts received or accrued from the sale_of_goods or services if such amounts are required to be shown on the return prior to diminution by the cost of such sales or services and in determining the amount omitted from gross_income there shall not be taken into account any amount which is omitted from gross_income stated in the return if such continued tax_deficiency more than years after the later of the date the tax_return was filed or the due_date of the tax_return the parties stipulated that the 3-year general period of limitations on assessment under sec_6501 expired for petitioners’ tax_year before the respective notices of deficiency were sent respondent has the burden of proving the applicability of an exception to the general limitations_period see rule 142_f2d_900 6th cir affg 1t c as modified by a memorandum opinion of this court dated date in particular as respondent acknowledges in order for the 6-year period of limitations under sec_6501 e to apply respondent must show that the taxpayer has omitted an amount of gross_income which is more than percent of the amount of gross_income stated in the tax_return see 48_tc_921 taxpayers’ tax returns showed net losses from a partnership 6-year statute_of_limitations did not apply because the commissioner has not shown whether a partnership return was filed for those years and if so the gross_income reported thereon 22_tc_1256 affd 233_f2d_177 6th cir s continued amount is disclosed in the return or ina statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item -- - using net_worth_method commissioner showed omission of net_income held commissioner failed to carry burden of proving how much of this omission was due to omission of gross_income 21_tc_398 commissioner failed to prove taxpayer’s basis in a sold capital_asset and so has not sustained his burden_of_proof to show that taxpayer omitted gross_income which was more than percent of the gross_income stated in her tax_return see also 102_tc_380 88_tc_1020 n 54_tc_255 and cases there cited 52_tc_240 affd 435_f2d_53 2d cir 47_tc_75 affd 386_f2d_510 2d cir 38_tc_84 affd on another issue 318_f2d_786 10th cir 7_tc_263 affd 168_f2d_994 6th cir the test for the extended limitations_period under sec_6501 may be expressed as a fraction the numerator is the amount of properly includable gross_income that was omitted from a taxpayer’s return and the denominator is the amount of gross_income stated in the return sec_6501 a if the fraction exceed sec_25 percent then the 6-year limitations_period -- - under sec_6501 applies in the instant cases the parties’ dispute focuses on the denominator two aspects of this dispute make it clear that more is involved than meets the eye as follows firstly although the statutory language is the amount of gross_income stated in the return emphasis added both sides agree that where the taxpayer is a partner ina l1st-tier partnership the language is treated as including amounts that do not appear anywhere on the only document that has been filed as the taxpayer’s tax_return secondly although the potential for the parties’ dispute herein has existed since the enactment of the predecessor of sec_6501 e a both sides agree that this is a matter of first impression in light of the foregoing we start our analysis with matters that are not in dispute between the parties in order better to understand the context in which the disputed matters operate til evolution of the statute sec_250 of the revenue act of pub l 40_stat_1057 provided a general 5-year statute_of_limitations but no limit in the case of fraud - sec_250 of the revenue act of pub l 42_stat_227 reduced the general period of limitations to years the revenue act of pub l 43_stat_253 kept the 4-year general statute_of_limitations as sec_277 a 1t provided that there was no limit in the case of fraud or failure_to_file a tax_return as sec_278 sec_277 of the revenue act of pub l 44_stat_9 reduced the general period of limitations to years the act left unchanged the fraud and failure-to- file rule sec_275 of the revenue act of pub l 45_stat_791 reduced the general statute_of_limitations to years sec_276 of the act left unchanged the fraud and failure-to-file rule both of these rules remained unchanged by the revenue act of publaw_72_ 47_stat_169 in what became the revenue act of pub l stat the house bill provided that the general statute_of_limitations be lengthened to years and that the fraud and failure-to-file rule be expanded to apply also to substantial understatements of gross_income the ways_and_means_committee report h rept pp c b part explains these changes as follows -- - sec_275 period for assessment and collection the present law limits the time for assessments to years from the date the return is filed experience has shown that this period is too short in a substantial number of large cases resulting oftentimes in hastily prepared determinations with the result that additional burdens are thrown upon taxpayers in getting ill-advised assessments removed in other cases revenue is lost by reason of the fact that sufficient time is not allowed for disclosure of all the facts subsection a therefore increases the period of years to years sec_276 no return or false return the present law permits the government to assess the tax without regard to the statute_of_limitations in case of failure_to_file a return or in case of a fraudulent return the change in this section continues this policy but enlarges the scope of this provision to include cases wherein the taxpayer understates gross_income on his return by an amount which is in excess of percent of the gross_income stated in the return it is not believed that taxpayers who are so negligent as to leave out of their returns items of such magnitude should be accorded the privilege of pleading the bar of the statute the house passed the following statutory language sec_276 same--exceptions a no return or false return --if the taxpayer fails to file a return or files a false_or_fraudulent_return with intent to evade tax or omits_from_gross_income an amount properly includible therein which is in excess of per centum of the amount of gross_income stated in the return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time emphasis added in the senate the finance_committee changed the approach explaining in the report as follows s rept pp c b part sec_275 period for assessment and collection the present law limits the time for assessments to years from the date the return is filed experience has shown that this period is too short in a substantial number of large cases resulting oftentimes in hastily prepared determinations with the result that additional burdens are thrown upon taxpayers in contesting ill-advised assessments in other cases revenue is lost by reason of the fact that sufficient time is not allowed for disclosure of all the facts subsection a therefore increases the period of years to years the present law permits the government to assess the tax without regard to the statute_of_limitations in case of failure_to_file a return or in case of a fraudulent return the house bill continues this policy but enlarges the scope of this provision to include cases wherein the taxpayer understates gross_income on his return by an amount which is in excess of percent of the gross_income stated in the return your committee is in general accord with the policy expressed in this section of the house bill however it is believed that in the case of a taxpayer who makes an honest mistake it would be unfair to keep the statute open indefinitely for instance a case might arise where a taxpayer failed to report a dividend because he was erroneously advised by the officers of the corporation that it was paid out of capital or he might report as income for one year an item_of_income which properly belonged in another year accordingly your committee has provided for a 5-year statute in such cases this amendment also necessitates a change in sec_276 of the bill sec_276 false return or no return this section is explained in connection with the change in sec_275 although the finance committee’s rationale was different from that of the ways_and_means_committee the finance committee’s statutory language describing the omission that would trigger a 5-year limitation period sec_275 was the same as - - the language that the ways_and_means_committee used to trigger a broadening of the fraud exception sec_276 of the house bill in conference the house receded and the senate amendments were agreed to see h rept conference_report pincite c b part none of the referenced committee reports explains the intended meaning of the phrase the amount of gross_income stated in the return also we have not found in the hearings or the floor debates any discussion of the meaning of that phrase see 63_tc_585 affd 537_f2d_701 2d cir the language of sec_275 continued unchanged in the later revenue acts and through the internal_revenue_code_of_1939 sec_275 i r c became sec_6501 e a i r c with three modifications as follows the 5-year limitations_period of former law was changed to years gross_income from a trade_or_business was redefined for these purposes to not include the subtraction for cost of sales or services and for purposes of the numerator of the fraction adequate_disclosure of an item will preclude that item being treated as omitted the ways_and_means_committee report for h_r which became the internal_revenue_code of h rept p describes these changes as follows --- - the period of limitation for assessment is made years instead of in the case of the omission of percent of gross_income and a similar rule is applied in the bill to the estate_and_gift_taxes however under the bill this longer period is not to apply if disclosure of the nature and amount of omitted items is made on or with the tax_return the report goes on to state as follows id at a414 several changes from existing law have been made in subsection e of this section in paragraph which relates to income_tax the existing 5-year rule in the case of an omission of percent of gross_income has been extended to years the term gross_income as used in this paragraph has been redefined to mean the total receipts from the sale_of_goods or services prior to diminution by the cost of such sales or services a further change from existing law is the provision which states that any amount as to which adequate information is given on the return will not be taken into account in determining whether there has been an omission of percent the finance_committee report is almost identical to the ways_and_means_committee report see s rept pp in addition in sec_702 no corresponding provision in prior_law the congress provided as follows sec_702 income and credits of partner c gross_income of a partner --in any case where it is necessary to determine the gross_income of a partner for purposes of this title ie title_26 the internal_revenue_code such amount shall include his distributive_share of the gross_income of the partnership this provision is explained as follows in the ways_and_means_committee report h rept supra pincite -- - a general rules secs income of partners --under your committee’s bill as under present law partners will be liable individually for income_tax on their distributive shares of partnership income the bill provides that the partnership will act as a mere conduit as to income and loss items transferring such items directly to the individual partners the items required to be segregated will retain their original character in the hands of the partner as though they were realized directly by him from the same source from which realized by the partnership and in the same manner after excluding the items required to be separately treated the remaining income or loss which corresponds to the ordinary_income or loss of the partnership under present law is attributed to the partners the computation of partnership income is generally on the same basis as existing law the partnership is allowed the usual business deductions but is denied the deductions peculiar to individuals the bill provides that all elections with respect to income derived from a partnership other than the election to claim a credit for foreign taxes are to be made at the partnership level and not by the individual partners this rule recognizes the partnership as an entity for purposes of income reporting it avoids the confusion which would occur if each partner were to determine partnership income separately for his own purposes distributive shares ---the taxation of partnership income or other items directly to the partners requires a determination of each partner’s share of such items in general such shares will be determined in accordance with the partnership_agreement as under existing practice the report goes on to state as follows id at a221 a222 section income and credits of partner this provision represents no change in current law and practice it incorporates provisions of sec_182 sec_183 sec_184 sec_186 and sec_189 of present law - - subsection c makes clear that whenever the gross_income of a partner is to be determined such amount shall include his distributive_share of the partnership gross_income for example a partner is required to include his distributive_share of partnership gross_income in determining his individual gross_income for the purposes of determining the necessity of filing a return the application of the provision permitting the spreading of income for services rendered over a 3-year period the amount of gross_income received from possessions of the united_states and whether the extended period of limitation provided in the case of 25-percent omission from gross_income is applicable emphasis added the finance_committee report s rept supra pincite is almost identical and does not even note that the finance_committee proposed to amend sec_702 by applying it to determinations for purposes of this title ie the entire internal_revenue_code while the house would have applied sec_702 to determinations for purposes of this chapter e chapter relating to income taxes the statute_of_limitations is in chapter not chapter the senate version was enacted see h rept conf rept pincite relating to senate amendment in the treasury_department promulgated regulations t d 1956_1_cb_211 dealing with the extended limitations_period as follows sec_1_702-1 income and credits of partner ---- c gross_income of a partner --- -- - in determining the applicability of the 6-year period of limitation on assessment and collection provided in sec_6501 relating to omissions of more than percent of gross_income a partner’s gross_income includes his distributive_share of partnership gross_income as described in sec_6501 e a in this respect the amount of partnership gross_income from which was derived the partner’s distributive_share of any item of partnership income gain loss deduction or credit as included or disclosed in the partner’s return is considered as an amount of gross_income stated in the partner’s return for the purposes of sec_6501 for example a who is entitled to one-fourth of the profits of the abcd partnership which has dollar_figure gross_income and dollar_figure taxable_income reports only dollar_figure as his distributive_share of partnership profits a should have shown dollar_figure as his distributive_share of profits which amount was derived from dollar_figure of partnership gross_income however since a included only dollar_figure on his return without explaining in the return the difference of dollar_figure he is regarded as having stated in his return only dollar_figure dollar_figure s5500 of dollar_figure as gross_income from the partnership in providing for an extended limitations_period the congress did not indicate why gross_income rather than adjusted_gross_income or any other concept was chosen as the touchstone for the extended statute_of_limitations ’ nor did the congress provide a clue as to what is meant by the return for purposes of determining the amount of the denominator in the 25-percent calculation compare 357_us_28 in which the supreme court relied on legislative_history to decide what is meant by omits_from_gross_income for purposes note that a taxpayer’s omission of gross_income does not necessarily result in an adjustment to the taxpayer’s taxable_income see 357_us_28 102_tc_380 - - of determining the amount of the numerator in the 25-percent calculation neither side cites colony inc and neither side points to any aspect of the legislative_history that may shed light on the meaning that the congress intended to give to the statutory term the return iv evolution of the caselaw in 1_tc_315 revd on another issue 141_f2d_391 5th cir the taxpayer had filed two income_tax returns on the same day one for herself and the other signed by her individually and as independent executrix of the estate of her late husband see id pincite hach of these tax returns referred to the other see id pincite the commissioner determined that the taxpayer should have reported on her individual tax_return the corrected net_income of the estate see id pincite the notice_of_deficiency was issued more than years but less than years after the due_date of the taxpayer’s tax_return we held that the two tax returns would not be treated together as the return within the meaning of sec_275 of the revenue act of see id pincite we said that the statute would not be construed to permit such combining because the tax returns were of different taxpayers and the estate’s income_tax return was of a different type of taxpayer and it might be that the facts necessary to a correct determination of the tax due would not - - appear from two returns of the type before us here see id the circuit_court of appeals reversed because the panel’s majority concluded that the commissioner’s adjustment was incorrect the circuit_court of appeals did not indicate any disagreement with our statute_of_limitations analysis in 20_tc_785 the taxpayer and her husband were california residents operated a liquor business owned by them in community and filed separate tax returns see id pincite the taxpayer’s husband reported the liguor business operations on his schedule c on which he showed gross_profit of dollar_figure and net profit of dollar_figure he then computed his income_tax on one-half of this amount the net profit with the explanation ‘ community_income reported by wife ’ and which he listed as a deduction id the taxpayer reported on her schedule e dollar_figure as community_income see id pincite apparently she did not show on her tax_return any other information about the liquor business the commissioner determined that the taxpayer omitted dollar_figure gross_profits from the liquor business ’ together with about dollar_figure of other small items see id pincite the notice_of_deficiency was sent more than years but less than years after the taxpayer filed her tax_return we held that the mone-half of dollar_figure less the dollar_figure that was reported -- p7 - taxpayer’s husband’s tax_return was separate from the taxpayer’s tax_return we concluded as follows id pincite this court and the circuit courts of appeals have specifically held that for the purposes of applying sec_275 of the internal_revenue_code consideration may only be given to the return of the particular taxpayer and that the return of another taxpayer may not be considered petitioner’s complaint that it does not seem equitable to deny a taxpayer the benefit of the statute_of_limitations merely because of a failure to duplicate the purely mechanical computation of gross_sales less cost of sales to show the gross_income amount which has already been fairly reported is also without merit sec_275 is not limited to situations involving bad faith the gross_income stated in petitioner’s income_tax return is therefore limited to the dollar_figure shown therein and does not include any amounts stated in her husband’s return in 20_tc_759 the taxpayer-husbands h’s were partners whose partnership interests constituted community_property under california law each h and each of the taxpayer-wives w’s filed separate timely tax returns for and the partnership filed timely information returns for these years the notices of deficiency were sent to the h’s and w’s more than years but not more than years after the respective tax returns were filed see id pincite the taxpayers argued that the partnership’s information returns should be treated as being part of the taxpayers’ individual tax returns to the extent of their partnership interests in the same manner as a schedule c is treated as being - - part of an individual form_1040 for a sole_proprietor see id pincite we rejected their arguments relied on masterson v commissioner supra and held that the denominator of the sec_275 fraction is to be determined by what is stated on the taxpayer’s tax returns without regard to the partnership’s information returns see switzer v commissioner t c pincite however our determination was remanded by the court_of_appeals for the ninth circuit on date with directions in accordance with the stipulation of the parties in switzer to vacate our decisions and enter decisions for the taxpayers see 24_tc_755 revrul_55_415 1955_1_cb_412 trev rul 1955_1_cb_412 although issued after the enactment of the internal_revenue_code of is the commissioner’s interpretation of sec_275 of the internal_revenue_code_of_1939 the ruling states in pertinent part as follows c b pincite it is well recognized that gross_income as earned belongs to some taxable entity and that a partnership is not a taxable entity it logically follows that the partners should be considered as the owners of partnership gross_income x it is held that for the purpose of sec_275 of the code gross_income of a member of a partnership includes his proportionate share of the gross_income of the partnership see harry 21_tc_414 any partner’s share of the gross_income reported in the partnership_information_return should be considered as having been returned by the taxpayer as such information_return is a return by or on behalf of each continued - - in rose v commissioner supra the taxpayer-husband h owned and operated a retail store as a sole_proprietorship in ventura california and another retail store as a partnership with his brother in santa barbara california see id pincite h’s interests in the ventura store and the santa barbara partnership constituted community_property see id pincite h and w filed separate tax returns for see id pincite the santa barbara partnership filed a partnership_information_return for see id pincite the ventura store filed a partnership_information_return for at the suggestion of a revenue_agent in order to facilitate the reporting of h’s and w’s community_income derived from that store see id pincite if h and w were treated as having stated in their tax returns their shares of the gross_income of the ventura store then the denominators of their sec_275 fractions were more than four times the gross_income that the commissioner determined h and w omitted the regular 3-year statute_of_limitations applied and the notices of deficiency for were untimely see rose v commissioner t c pincite we analyzed the situation as follows id pincite continued partner -- - the ventura store was not operated by a partnership it was community_property of the petitioners and the income therefrom was community_income each of the petitioners therefore should have reported one-half of the gross_income from the business leslie a 17_tc_64 the respondent urges that they did not do so in their individual returns and that their failure to do so is an omission from gross_income by each of them but we think it is unrealistic to say that the petitioners did not report the gross_income of the ventura store with the exception of the dollar_figure which each of them omitted they did so on form_1065 a partnership return although there was no partnership between them in the business of this store form_1065 returns were filed for the years to inclusive at the suggestion of a revenue_agent to facilitate the reporting of the community_income of the store the so-called partnership return filed for reported the gross_income of the ventura store in which petitioners each had an equal interest it was not the return of another taxable entity cf 155_f2d_164 c a helvina 20_tc_785 it showed income of the community a nontaxable entity in the circumstances we think that the so-called partnership return filed for the ventura store was merely an adjunct to the individual returns of jack and mae rose and must be considered together with such individual returns and treated as part of them this case is thus distinguished from the switzer case where the return in question was a proper partnership return whereas here it was nothing unless it was an adjunct to the individual returns but if the commissioner is now and henceforth to concede contrary to our decision in the switzer case that a valid partnership return may be read with the return of an individual partner to arrive at the total gross_income stated in the partner’s return then a fortiori the form_1065 return in this case which was filed merely to facilitate the reporting of community_income of the petitioners similar returns having been accepted for a number of years for that purpose by the commissioner would have to be read together with the individual returns of the partners to ascertain how much gross_income was reported by each of them cf 309_us_304 22_tc_552 we hold therefore that one-half of the gross_income appearing on the ventura store partnership return must be imputed to the individual return filed by each petitioner in determining the total gross_income stated therein for the purposes of sec_275 emphasis added --- - in 44_tc_80 the taxpayer-wife owned an s_corporation which filed an information_return for a year for which the commissioner determined a deficiency against the taxpayers the notice_of_deficiency was issued more than years but less than years after petitioners filed their tax_return we quoted extensively from our opinion in rose v commissioner supra concluded that the s_corporation was not a taxable entity and stated that the principle of rose v commissioner applied see roschuni v commissioner t c pincite we described this principle as requiring the information_return of the nontaxable entity to be treated as an adjunct of the taxpayers’ tax_return see id pincite we also held that the taxpayers’ reference in their tax_return to the s corporation’s information_return and the disputed transaction was sufficient to satisfy the requirements of sec_6501 e a and so any omitted gross_income from that transaction was not to be taken into account see id pincite in 48_tc_921 the taxpayers’ and tax returns reported losses from a specified partnership see id pincite the taxpayer-wife contended that assessment of any deficiencies for these years was barred by the statute_of_limitations the commissioner contended that the 6-year limitations_period applied see id at - - we held that the commissioner failed to carry the burden of proving an omission of more than percent of the gross incomes stated in the taxpayers’ tax returns as follows id pincite to satisfy his burden in proving the omission respondent must show the amount of gross_income stated in the return and the amount of income properly includable therein which has been omitted elizabeth 38_tc_84 affd 318_f2d_786 c a and lois 21_tc_398 in the instant case respondent has not shown the amount of gross_income stated in the return on each of the returns for the years through there is reported on schedule h a net_loss figure for certain partnership income respondent has not shown whether a partnership return was filed for those years and if so the gross_income reported thereon under sec_6501 e a the term gross_income from a trade_or_business means the amount received or accrued from the sales of goods or services undiminished by the cost of such goods or services since there is no evidence indicating the manner in which petitioner arrived at the loss figure for income from the partnership there is nothing in the record to show petitioner’s gross_income from the partnership respondent’s revrul_55_415 1955_1_cb_412 following his ruling in i t 1949_2_cb_78 as to a partner’s gross_income for the purpose of section of the internal_revenue_code_of_1939 provides and this court has recognized that a partnership return is to be considered together with an individual return in determining the total gross_income stated in the individual return for the purpose of determining whether the 6-year statute_of_limitations is applicable jack 24_tc_755 see also elliott j 44_tc_80 and genevieve b 46_tc_630 emphasis added we therefore conclude that respondent has failed to establish that petitioner and richard omitted from any one of their joint federal_income_tax returns for the years and an amount of gross_income properly includable therein in excess of percent of the amount of gross_income stated in such return and therefore respondent has failed to show that the 6-year statute is applicable we therefore sustain respondent’s determination as modified by the stipulation of the parties filed in this case for the years and but hold that the assessment or collection of any deficiency against petitioner is barred by the statute_of_limitations for the years and in 63_tc_585 affd 537_f2d_701 2d cir we were called upon to determine the meaning of the amount of gross_income stated in the return within the meaning of sec_6013 e a relating to relief from joint liability as that provision applied to see t c pincite relying in part on sec_6013 e b we held that the quoted phrase in sec_6013 e a must be given the same meaning that it has in sec_6501 e a and that under the latter provision--- the only way the amount of gross_income stated in the return can be determined where a partner of a partnership which has filed a return is concerned is to consider the partnership return together with the individual return in determining the total gross_income stated in the return of the individual partner genevieve b 46_tc_630 see nadine i 48_tc_921 accord elliott j 44_tc_80 and jack 24_tc_755 cf sec 7o2 c sec_1 l c income_tax regs estate of klein v commissioner t c pincite as a result we held for the commissioner that-- the partnership return must be read as an adjunct with the individual partner’s return in determining the total gross_income stated in the individual’s return indeed that determination with respect to partnerships arose from the gloss upon the section by the decided cases compare l glenn 20_tc_759 with genevieve b walker - -- supra and nadine i davenport supra cf elliott j roschuni supra jack rose supra ’ emphasis added see also harry 21_tc_414 norman rodman tcmemo_1973_277 and vernie s belcher tcmemo_1958_180 where it is pointed out that a partner’s share of the gross_income on the partnership returns must be imputed to the individual return and that if the partnership return is not in evidence it is impossible to know the gross_income stated in the return the 6-year limitation does not apply if disclosure is made on or with the tax_return emphasis supplied h rept no 83d cong 2d sess p s rept no 83d cong 2d sess pp id pincite taking into account the taxpayers’ share of the gross_income shown on their partnership’s information_return as having been shown on the taxpayers’ tax_return we held that the gross_income omitted from the taxpayers’ tax_return was less than percent of the gross_income stated on the taxpayers’ tax_return see estate of klein v commissioner t c pincite we concluded from this that the taxpayer-wife failed to qualify for relief from joint liability under the law then in effect see id pincite although we ruled for the commissioner based on the language of sec_6013 and sec_6501 we commented as follows on the commissioner’s argument under sec_702 estate of klein v commissioner t c pincite n as we read the first sentence of the finance_committee report on the enactment of sec_6013 we think the income reported by a partner includes his share of the gross_income as defined in sec_6501 e a of the partnership revrul_55_415 1955_1_cb_412 i t 1949_2_cb_78 respondent cites sec_702 and sec_1_702-1 income_tax regs in support of this position we note in passing our belief that -- - the example given in sec_1 c income_tax regs conflicts with sec_6501 e a and i1 because under the latter section gross_income is specially defined and if a partnership return is filed the entire amount of such gross_income allocable to a partner is deemed reported on the return we do not think the gross_income referred to in sec_702 is the equivalent of the gross_income defined under sec_6501 e a in affirming our determination and agreeing with our analysis the court_of_appeals took the occasion to state agreement with our comment on sec_702 as follows f 2d pincite n we further note that we share the tax court’s opinion that the example in sec_1_702-1 appears to conflict with sec_6501 e a ’s method for determining the amount omitted from gross_income when a partnership return has been filed we conclude that one pattern that emerges from our prior opinions dealing with the denominator in the 25-percent calculation is relevant to the limited matter now before us in dealing with documents that were not physically attached to the taxpayer’s tax_return we have consistently’ drawn a line between documents that have been filed as tax returns of 12tn 20_tc_759 we pointed to computational anomalies that might result from applying this approach to partnerships and there declined to so apply this approach however on appeal the commissioner joined the taxpayers to persuade the court_of_appeals to order us to vacate our decisions and enter decisions for the taxpayers after we complied with the court of appeals’ order in the switzer dockets we recognized that the commissioner had in effect conceded error in switzer’s statute_of_limitations rulings and meant to apply that concession generally see 24_tc_755 in rose we merely distinguished switzer but did not formally overrule it see t c pincite however since that time we have not followed switzer on this point in the instant cases neither side cites switzer clearly switzer has been sapped of its vitality - - other taxpayers and documents that even if filed as tax returns were not tax returns of other taxpayers documents in the former category have not been taken into account in determining the amount of gross_income stated in the return see eg masterson v commissioner supra ratto v commissioner supra on the other hand the second category--documents that were not filed as tax returns of other taxpayers----have been treated as adjuncts to and part of the taxpayers’ tax returns for purposes of determining the amount of gross_income stated in the return this approach has been applied to partnership tax returns see eg davenport v commissioner supra s_corporation tax returns see eg roschuni v commissioner supra and other documents which are not tax returns of taxpayers see eg rose v commissioner supra v analysis sec_6501 and its predecessors require omitted gross_income to be compared to gross_income stated in the return in 7_tc_263 affd 168_f2d_994 6th cir we concluded that ‘gross income’ has a well established meaning in the revenue laws denoting statutory gross_income as defined by sec_22 of the revenue act of predecessor of present sec_61 in enacting the internal_revenue_code of the congress added clause i to section - - e a to modify the definition of gross_income in the case of trades_or_businesses except for that modification the general definition of gross_income found in the code applies 101_tc_294 n however taxpayers’ tax returns ordinarily do not provide any place for stating gross_income ' see eg estate of klein v commissioner f 2d pincite 230_f2d_549 5th cir we have held that total income as used in the form_1040 is not the equivalent of gross_income for purposes of the extended statute_of_limitations see green v commissioner t c pincite as a result we have dealt with the taxpayers’ tax returns by determining whether one or another item was properly an item_of_gross_income within the appropriate contemporary statutory definition of gross_income as noted supra when the taxpayers’ tax returns stated taxable_income from partnerships or s_corporations we declared that the information returns of these pass-through entities would be treated as adjuncts to and part of the taxpayers’ tax returns see eg davenport v commissioner supra 3see supra our findings with regard to the harlans’ tax_return note that the parties have stipulated that the harlans’ gross_income stated on their tax_return dollar_figure is almost dollar_figure more than the amount that the harlans’ tax_return labeled as gross_income dollar_figure even without taking account of flow of gross_income from the 2d-tier partnerships -- - partnership roschuni v commissioner supra s corp indeed the court_of_appeals for the second circuit described the process thusly in estate of klein v commissioner f 2d pincite schedule h more recently schedule e of form_1040 labelled income from partnerships estates trusts and other sources provides only one line for reporting partnership income together with the name and address of the partnership from which that income was derived schedule h speaks in terms of t otal income or loss the reference to losses obviously suggesting only a net adjusted gross rather than a gross_income figure given that limitation upon the scope of the form_1040 it is clear that the return neither intends nor purports to show a taxpayer’s gross_income when that taxpayer has partnership income indeed gross_income is not stated in the return in the case of such a taxpayer unless one looks at the partnership return as being a part of the personal income_tax return when we take the partnership’s information_return into consideration as part of the partner’s tax_return we find the same limitations in the former document that the court_of_appeals described in estate of klein v commissioner supra as to the latter document that is the partnership information returns for pacific and carlyle ridge’s lst-tier partnerships and for mission resources theodore’s l1st-tier partnership do not provide for a showing of gross_income there is a line for total income loss combine line sec_3 through form_1065 lst p but it is evident that several of the components of total income are themselves net amounts in those instances recourse must be had to other forms schedules statements and other documents attached to the 1st-tier partnership’s -- -- information_return in order to determine the amount of gross_income stated on the partnership’s information_return which in turn 1s necessary in order to determine the amount of the taxpayer partner’s gross_income stated in the taxpayer’s tax_return there does not appear to be any dispute that these other forms schedules statements and other documents of the lst-tier partnership’s information_return are treated collectively as adjuncts to and part of the taxpayer partner’s tax_return for purposes of determining the amount of gross_income stated on the taxpayer partner’s tax_return even though they are not attached to the taxpayer partner’s tax_return tf the lst-tier partnership’s information_return discloses net_income or loss from a 2d-tier partnership then the same analysis requires us to consider the 2d-tier partnership’s information_return as merely another document that is an adjunct to and part of the taxpayer partner’s tax_return that is to paraphrase the court_of_appeals for the second circuit see estate of klein v commissioner f 2d pincite gross_income is not stated in the return of a taxpayer partner who reports net partnership income from a lst-tier partnership which in turn reports net partnership income from a 2d-tier partnership unless one looks at the l1st-tier partnership’s information_return together with all its adjuncts--among them being the 2d-tier -- - partnership’s information return--as being part of the taxpayer partner’s tax_return thus we conclude that petitioners are correct in their contention that 2d-tier partnerships’ information returns are to be taken into account in determining for purposes of sec_6501 e a the amount of gross_income stated in the taxpayer’s tax_return vi other considerations both sides rely on sec_702 and sec_1_702-1 income_tax regs respondent asserts that the plain language of the code and the regulations requires consideration of only the lst-tier partnerships’ information returns petitioners assert that therefore under this explicit statutory rule sec 7o2 c respondent must necessarily take account of the 2d-tier partnerships’ gross_income the short answer is that the texts of both sec_702 and sec_1_702-1 income_tax regs are silent on the matter of 2d-tier partnerships the little legislative_history we have found regarding sec_702 c also is silent on this matter we have not found any indication that the congress was aware of the question when it considered and crafted sec_702 or that the treasury_department was aware of the question when it issued the regulation indeed it may be argued that the statutory language determine the gross_income of a partner may apply to the numerator of the al - percent fraction of sec_6501 a omits_from_gross_income an amount properly includible therein but not to the denominator--- amount of gross_income stated in the return emphasis added see also the comments of this court and the court_of_appeals of the second circuit in estate of klein v commissioner t c pincite n affd f 2d pincite n pointing out that gross_income within the meaning of sec_702 differs from gross_income within the meaning of sec_6501 e a thus notwithstanding both sides’ reliance we conclude that neither sec_702 nor sec_1_702-1 income_tax regs leads us to a resolution of the 2d-tier partnership matter especially in the context of the denominator of the 25-percent fraction respondent contends as follows the partnership return form_1065 itself further supports looking only to the direct partnership return to determine gross_income for sec_6501 purposes the total gross_income of the partnership is the sum of the amounts on line sec_1 through with the exception of the sec_6501 e a exclusion for cost_of_goods_sold xk k these contentions do not support respondent’s position the sum of the items on line sec_1 through frequently is not the total gross_income of the lst-tier partnership firstly an element of gross_income may appear on another line after line secondly several of the items on line sec_1 through are net amounts and the underlying gross_income may have to be - determined by inspection of other parts of the partnership_information_return form_1065 this may be illustrated in the instant cases by comparing line sec_1 through of the stipulated pacific partnership_information_return with the parties’ stipulation as to pacific’s gross_income table pacific’s partnership_information_return pacific’s stipulated form_1065 lst page gross_income ordinary_income loss -7 rental income gross dollar_figure from other partnerships rental income gross big_number and fiduciaries see stmt rental income gross big_number rental income gross big_number 6a gross rents dollar_figure --big_number rental income gross big_number 6b minus rental expenses total rental income big_number s stmt attached form_4797 line big_number 6c rental income loss form_4797 line 1d big_number total big_number net gain loss form big_number line total income loss -big_number combine line sec_3 through ' line sec_1 and do not have any entries the stipulation specifically excludes any gross_income from pacific’ sec_2d-tier partnership as is apparent more than percent of pacific’s stipulated gross_income shown on its partnership_information_return is related to line and not line sec_1 through further line does not tell the whole story----it shows only dollar_figure net_income from form_4797 but the parties’ stipulation shows a total of dollar_figure gross_income from form_4797 thus contrary to the implications of respondent’s contentions respondent’s actions in the stipulations show that it is necessary to examine more than -- - line sec_1 through of pacific’s form_1065 in order to determine pacific’s gross_income when we do that we find that on line of pacific’s form_1065 we are told to see stmt that statement is as follows statement - inc oth partnerships teros-per k-1 --6 interest---33 sec_743 b adj -big_number total statement - to form_1065 line --big_number the record does not include information about the gross_income stated in the information_return of pacific’ sec_2d-tier partnership we conclude that respondent’s contentions are contrary to the parties’ stipulations and the parties’ stipulations are consistent with the court’s analysis that is a the l1st- tier partnership’s information_return is treated as an adjunct to and a part of the taxpayer’s tax_return b the 2d-tier partnership’s information_return is treated as an adjunct to and a part of the lst-tier partnership’s tax_return and c in determining the amount of gross_income stated in the taxpayer’s tax_return neither the court nor the parties are limited to what is stated on the first page of the tax_return respondent’s brief closes as follows finally respondent’s interpretation of sec_6501 e yields a sensible administrable result looking through to the lower tiers might require an audit of each of those -- -- partnerships this would impose an excessive administrative burden both on the service and on taxpayers petitioners respond as follows respondent claims that following statutory mandate of code sec_702 would cause an excessive administrative burden on the irs and taxpayers incredibly respondent states that adopting a look-through_rule to lower-tier partnerships might require an audit of each of those partnerships in this case respondent was able to make computations of gross_income of the upper-tier partnerships without an audit there is no reason to suggest an audit of the lower-tier partnerships would be required the record in the instant cases thus far does not disclose either the magnitude of the problem respondent warns against or the extent of respondent’s activities with regard to the gross_income stated in the 1st-tier partnerships’ information returns we note that the parties’ stipulations deal with the components of the gross incomes stated on the partnership information returns of entities and there are only three 2d-tier partnerships involved in the instant cases thus whatever the level of effort that respondent expended it does not appear that including the 2d-tier partnerships would cause that level to be substantially increased in the instant cases in addition the supreme court’s opinion in colony inc v commissioner u s pincite suggests that respondent is not obligated to audit or otherwise examine beyond what is disclosed on the tax_return for purposes of applying the amount of the denominator in the 25-percent fraction clearly it is now accepted that respondent must deal with the lst-tier - -- partnerships’ information returns this was established before when the supreme court ruled in colony inc we have no reason to believe that the standards for respondent’s work on the lst-tier partnerships’ information returns were intended to be any different from those applicable to the taxpayers’ tax returns given that these obligations exist as to the l1st-tier partnerships’ information returns we do not see any principled basis for concluding that the 2d-tier partnerships’ information returns require so heightened a level of examination or audit that our analysis of the law ought to be affected by that heightened level respondent’s brief almost afterthought speculation is far short of a cogent argument that principled distinction can be drawn between l1st-tier partnerships’ information returns and all 2d-tier partnerships’ information returns we do not change our analysis on account of respondent’s warning our holding in this opinion will be incorporated into the decision to be entered in these cases when all the other issues are resolved the parties’ stipulations and stipulated exhibits are not treated as exhausting the record as to the subject matter of the instant opinion in further proceedings the parties will be free to provide such additional evidence on this subject matter as is not inconsistent with our holdings and is otherwise admissible see also 142_f2d_900 6th cir affg 1t c as modified by a memorandum opinion of this court dated date
